                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF IOWA
                                      CENTRAL DIVISION


 JOHN DOE,              |

                Plaintiff                                  No. 5:19-cv-04082-CJW-KEM

 v.

 DORDT UNIVERSITY,                                   MOTION FOR LEAVE TO WITHDRAW
                                                              AS COUNSEL
                Defendant



       COMES NOW, Amy K. Davis, formerly of the law firm Babich Goldman, P.C., and

moves the Court for an Order granting her permission to withdraw as counsel in the above-

entitled action. Movant states that John Doe, Plaintiff, will continue to be represented in this

action by Andrew Miltenberg (admitted pro hac vice), Stuart Bernstein (admitted pro hac vice),

Adrienne D. Levy (admitted pro hac vice) of Nesenoff & Miltenberg, LLP, and David H.

Goldman of Babich Goldman, P.C. :



                                      /s/ Amy K. Davis
                                      Amy K. Davis AT0010903
                                      Miller, Zimmerman & Evans
                                      535 SW 11th St, Suite 100
                                      Des Moines, Iowa 50309
                                      Telephone: (515) 809-9699
                                      Email: adavis@mzelaw.com




                                                 1

      Case 5:19-cv-04082-CJW-KEM Document 42 Filed 08/16/21 Page 1 of 1
